Citation Nr: 1434313	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a cervical spine disorder, a migraine disorder, and residuals of a fractured mandible to include teeth disorder (jaw disorder).

2.  Entitlement to service connection for a cervical spine disorder, a migraine disorder, and a jaw disorder.

3.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to December 1980.

These matters come before the Board on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  

The Veteran testified before the undersigned in November 2012.  A transcript of the hearing is of record. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The Board notes that in December 2009 the Veteran filed a substantive appeal regarding his evaluation of 30 percent for service-connected posttraumatic stress disorder (PTSD).  The RO notified the Veteran that the substantive appeal was not timely filed.  The Board finds that the untimely filed substantive appeal raises the issue of entitlement to an increased evaluation for PTSD.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013).  This issue is not before the Board at this time.




FINDINGS OF FACT

1.  Service connection for a cervical spine disorder, migraine disorder and jaw disorder was last denied by an unappealed April 2002 rating decision.

2.  The additional evidence received since the April 2002 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

3.  Giving the Veteran the benefit of the doubt, his cervical spine disorder, migraine disorder and jaw disorder are related to trauma suffered in service.

4. At his November 2012 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for non-service connected pension.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that last denied service connection for a cervical spine disorder, migraine disorder and jaw disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claims of service connection for a cervical spine disorder, migraine disorder and jaw disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disorder, migraine disorder and jaw disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to non-service connected pension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran indicated his desire to withdraw his appeal regarding the issue of entitlement to non-service connected pension at his November 2012 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Veterans Claims Assistance Act of 2000

In this case, the Board finds sufficient evidence to reopen the Veteran's claims for entitlement to service connection for a cervical spine disorder, migraine disorder and jaw disorder.  Moreover, with respect to the underlying claims on the merits, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

III.  New and Material Evidence

Service connection for a cervical spine disorder, migraine disorder and jaw disorder were most recently finally denied in an April 2002 rating decision.  His claims for headaches and a cervical spine disorder were denied on the basis that there was no chronic residual disability shown to have occurred in service or within one year of discharge, nor were these conditions found to be aggravated by service.  He claim for residuals of a fractured mandible was denied on the basis that there is no evidence of any residual disability associated with an in-service fracture of the mandible.  No evidence was received within one year of the RO decision.  Therefore, the April 2002 decision became final.  38 C.F.R. § 3.156(b) (2013).  

The evidence received since the April 2002 rating decision includes a January 2014 letter from the Veteran's private treating practitioner relating his claimed disabilities to service.  This opinion is both new and material and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims are thereby reopened.  

Having determined that the Veteran's claims are reopened, the Board must next determine if it will be prejudicial to him if the Board addresses the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, given the favorable decision on the merits of his claims, the Board finds that the Veteran will not be prejudiced by the Board proceeding with the adjudication of this case.  Id.

IV.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current jaw disorder, cervical spine disorder and migraine disorder are due to facial trauma suffered during service.

Service treatment records show the Veteran was assaulted during service and suffered a fractured mandible, and other facial and teeth injuries.  Post-service VA treatment records show complaints of headaches, neck pain and facial pain.  Treatment notes as early as June 1988 show a diagnosis of degenerative joint disease of the cervical spine.  In June 2007, a VA treating practitioner noted that the degenerative joint disease was "out of proportion to his age" and that one possibility was that the condition was trauma-induced. 

In December 2009 the Veteran was afforded a VA dental examination.  The examiner noted that there was normal function of the TMJ and no residuals from a mandible fracture.  

In January 2014 the Veteran submitted a letter from a private treatment provider, Dr. S.W.  Dr. S.W. noted that the Veteran presented with severe facial pain, which he claimed had its onset from an October 1977 facial trauma while in the military.  Dr. S.W. performed a complete dental, head and neck, myo-facial, and TMJ examination.  He diagnosed temporomandibular joint disorder, "most likely in response to the trauma on 2 Oct 1977."  The Veteran also reported pain bilaterally in the joints which radiates into ears, face and neck.  Dr. S.W. noted that these signs and symptoms are "most likely a result of the initial trauma to the joint, inappropriate alignment of the mandible before and during healing, the loss of anterior teeth and their guiding influence in the occlusion, or a combination of all these [factors]."  Dr. S.W. noted that "myalgia of the right masseter, [sternocleidomastoid], and temporalis muscles, these disorders may stem directly from the trauma of 1977, or may have appeared secondary to the above mentioned TMD which resulted from the trauma."  Dr. S.W. concluded: "In my professional opinion the patient's current head and neck pain, which he claims started with the events of 2 Oct 1977, are a direct result of that trauma."  

Based on the January 2014 private examiner's opinion, the Veteran's complaints and history of a fractured mandible, and evidence reflecting current residuals of the fractured mandible, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for a jaw disorder, cervical spine disorder and migraine disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

The claim for service connection for a cervical spine disorder is reopened.  

The claim for service connection for a migraine disorder is reopened.

The claim for service connection for a jaw disorder is reopened. 

Entitlement to service connection for a cervical spine disorder is granted.

Entitlement to service connection for a migraine disorder is granted.

Entitlement to service connection for a jaw disorder is granted.

The claim for entitlement to non-service connected pension is dismissed without prejudice.


____________________________________________
A.M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


